Citation Nr: 0531230	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  99-15 924A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Service connection for bronchitis with bronchospasm 
(claimed as chronic obstructive pulmonary disease) as a 
result of gunshot wound to chest.

2.  Entitlement to an increased evaluation for conversion 
reaction with back pain, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



INTRODUCTION

The veteran served on active duty from October 1943 to 
October 1945.

This matter is currently before the Board on appeal from a 
rating decision of the Department of Veterans Affairs (VA) 
Phoenix Regional Office (RO), which denied the claims 
enumerated above.

Within the November 2002 decision, the Board denied the 
veteran's claims, but found that new and material evidence 
has been submitted since a prior Board decision had denied 
service connection for bronchitis with bronchospasm (claimed 
as chronic obstructive pulmonary disease) as a result of 
gunshot wound to chest. The veteran appealed to the United 
States Court of Appeals for Veterans Claims (Court), and by 
October 2003 Order, following an October 2003 joint motion 
for remand, the Court remanded the case for further action.  
Service connection for bronchitis with bronchospasm (claimed 
as chronic obstructive pulmonary disease) as a result of 
gunshot wound to chest will be addressed on a de novo basis.

In May 2004, the Board remanded this case to the RO for 
additional development to meet the requirements of the Court. 

In March 2005, the Court affirmed a separate May 2004 Board 
decision, with one modification requested.  This issue is not 
before the Board at this time. 


FINDINGS OF FACT

1.  Bronchitis with bronchospasm and chronic obstructive 
pulmonary disease were not shown in service or within several 
years after discharge from service.

2.  The veteran has a slight degree of social and 
occupational impairment that is manifested by occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.

3.  The veteran does not have symptoms of flattened affect; 
circumstantial, circumlocutory, or stereo-typed speech; panic 
attacks; difficulty in understanding complex commands; 
impairment of short and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships; or disorientation.


CONCLUSIONS OF LAW

1. Bronchitis with bronchospasm (claimed as chronic 
obstructive pulmonary disease) as a result of gunshot wound 
to chest was not incurred in or aggravated by active service. 
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2005).

2.  The schedular criteria for an evaluation in excess of 30 
percent for conversion reaction with back pain have not been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 3.951, 4.1, 4.2, 4.3, 4.6, 4.7, 4.130, Diagnostic Code 
9424 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for bronchitis with bronchospasm (claimed 
as chronic obstructive pulmonary disease) as a result of 
gunshot wound to chest.

Service medical records reveal that the veteran sustained a 
gunshot wound to the chest in June 1944.  For approximately 
two weeks following the injury, the veteran complained that 
he could not move his left chest and it was painful to 
breathe. Physical examination in July 1944 reflected the 
veteran was normal except for a bullet wound of the posterior 
left thorax at level of third rib.  The chest showed a healed 
bullet wound with tenderness of muscles and in axilla.  There 
were few moist rales in mid axillary line on the left side.  
A chest X-ray was interpreted to show no fractured ribs and 
no lung pathology.  No clinical evidence of pathology was 
found.  The veteran was examined by an informal medical board 
in early August 1944 and found to be physically fit for full 
duty.  After sustaining a blast concussion in April 1945, the 
veteran was examined; the examination showed his lungs were 
negative. 

The veteran complained of pain in his "lungs" in May 1945. A 
chest X- ray was performed and interpreted to be negative.  A 
medical report of survey done in September 1945 showed no 
respiratory complaints.

Shortly after discharge, a February 1946 VA examination of 
the respiratory system revealed a chest of medium length, 
breadth, and thickness with mobility good and equal. Fremitus 
and resonance was normal.  Whispered voice and breath sounds 
were within normal limits with no rales heard after 
expiratory cough.  Chest X-ray was interpreted to show a 
normal chest with no evidence of the gunshot wound of the 
chest wall.  Such a medical report provides very negative 
evidence against this claim.  

The veteran underwent a VA examination in January 1949, which 
was negative for respiratory complaints other than cold in 
the left chest from time to time. Examination of the chest 
was unremarkable with clear breath sounds, normal expansion 
of the chest and no adhesions.  The veteran underwent VA C&P 
examinations in February 1950 and January 1955, which were 
negative for any respiratory complaints, again providing more 
negative evidence against this claim.

The veteran testified in a personal hearing at the RO in 
April 1965.  His testimony was negative for discussion of 
respiratory complaints, again found to provide more evidence 
against this claim, as it indicates the veteran himself did 
not believe this to be an issue in 1965.

The veteran underwent a VA C&P neurological and psychiatric 
examination in April 1965, which was negative for any 
respiratory complaints providing, once again, more evidence 
against this claim.

VA outpatient records show the veteran presented during 1967 
with complaint of a cough of six months' duration.  Normal 
chest and expiration X-rays were taken.  The chest X-ray was 
interpreted to show no significant abnormality.  The 
expiration film was interpreted to show hyperlucent lung, 
probably normal chest.

The veteran underwent VA C&P physical examinations in 
December 1967 and in March 1968, which were again negative 
for any respiratory complaints.

The veteran testified in a personal hearing at the Board in 
May 1968.  His testimony was again negative for discussion of 
respiratory complaints.

The veteran underwent a VA C&P physical examination in 
addition to neurological and psychiatric examinations in 
October 1972.  Amongst multiple complaints, the veteran 
reported having chest spasms and being unable to swallow.  He 
also indicated frequent, severe coughing spells.  During the 
examination, he coughed and strangled a lot.  A chest X- ray 
was done and interpreted to show no abnormalities.  The 
diagnoses were negative for any respiratory disorders.  
Again, more evidence against this claim.

The veteran underwent a VA C&P examination in July 1975.  He 
complained of chest pain and difficulty breathing.  Following 
a review of the records, a medical history, and physical 
examination, the diagnoses were as follows: (1) old chest 
wound, recovered, no sequelae, (2) hyperventilation syndrome, 
and (3) chronic cough, etiology unknown.

Beginning in 1985, the veteran reported experiencing 
shortness of breath in addition to a cough.  In September 
1989, chronic obstructive pulmonary disease was diagnosed, 
decades after service.  Records received after this date, 
including those following the Board's last remand, only 
indicate treatment for the disorder decades after service, 
providing more evidence against this claim as none of these 
records indicate an association between service and the 
current disability. 

VA outpatient records show intermittent treatment for 
respiratory symptoms.  In May 1997, the veteran sought a 
second opinion regarding dyspnea.  He reported that he was 
told that he was only deconditioned.  After taking a medical 
history, reviewing a 1993 chest x-ray, and performing a 
physical examination, the examiner had the following 
pertinent diagnostic impressions: dyspnea- etiology unclear- 
suspect deconditioning with screening PFTs (pulmonary 
function test) relatively normal; no evidence of restriction; 
no history consistent with cardiac source. The veteran 
followed up after back surgery in July 1998.  Examination of 
the veteran showed shortness of breath and wheezing with a 
respiratory rate of 26 at rest and deep labored respiration.  
The examiner referred the veteran to the emergency room. The 
veteran was seen in the Pulmonary Clinic in October 1998.  
The examiner reviewed the veteran's medical history, 
specifically noting the results of a complete workup in 1990.  
The examiner also noted a bilateral pleural change on x-ray 
films that was interpreted to be a reaction to the blast 
injury in World War II with the gunshot wound.  A disability 
associated with this was clearly indicated.  The impression 
was of a possible psychogenic dyspnea if obstructive disease 
is really present given the variation in effort.

The veteran presented in March 2000 for routine follow-up.  
He reported having chronic shortness of breath for years and 
a cough for the last six weeks.  A chest x-ray was performed 
and interpreted to show no active pulmonary disease.  After a 
review of the records and taking vital signs, the examiner 
concluded with a diagnosis of chronic obstructive pulmonary 
disease and chest wall pain.

A lay statement from R.E., dated in April 1998, revealed that 
he knew the veteran since 1934.  He stated that the veteran 
was physically active and showed no signs of respiratory 
problems prior to World War II.  After returning from the 
war, the veteran showed frequent signs of difficulty 
breathing after only moderate exertion.

A lay statement from L.D.N., dated in April 1998, revealed 
that he knew the veteran since 1931 and he was in excellent 
health before World War II.  Since the war, the veteran has 
been in poor health and has, at times, had difficulty in 
breathing.

A paper by Dr. E.L. outlines various aspects of blast 
injuries, including clinical, differentials, workup, 
medications, treatment, and follow-up.  These aspects are 
discussed in general without any specific reference to the 
veteran.  The paper concludes with two multiple choice CME 
(continuing medical education) questions and four "Pearl" 
questions.

The Board notes that, with regard to medical treatise 
evidence, the Court has held that a medical article or 
treatise "can provide important support when combined with 
an opinion of a medical professional" if the medical article 
or treatise evidence discusses generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least "plausible causality" based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see 
also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. 
West, 11 Vet. App. 509 (1998).  In the present case, the 
treatise evidence submitted by the appellant is not 
accompanied by the opinion of any medical expert.  The Board 
concludes that this information is insufficient to establish 
the required medical nexus opinion.

The veteran underwent a VA C&P examination in October 1998. 
After review of the claims file and taking a medical history, 
the examining physician conducted a physical examination. The 
examiner took the veteran on a walk through the hospital, 
which included climbing two flights of stairs. The examiner 
found this walk to be very helpful diagnostically and noted 
symptoms of breathlessness, hyperventilating, and panting 
respirations at various points.  He noted that when the 
veteran was distracted by "rapid-fire questions" about 
various health matters, the veteran stopped hyperventilating 
and could talk in complete sentences.  The examining 
physician concluded that the veteran was not disabled by lung 
disease that had a cardiopulmonary basis.  The examiner 
indicated that the veteran did not give him the impression of 
psychoneurosis, but the examiner was confident in concluding 
that the veteran's symptoms were psychogenic. 

The examiner opined that the veteran did have a true 
disability related to what the veteran perceived to be a 
sensation of breathlessness which, in the examiner's opinion, 
is not related to the gunshot wound to his chest or the blast 
injury suffered in service.  The Board finds this medical 
opinion is entitled to great probative weight. 

The veteran testified in a personal hearing at the RO in 
October 1999. Regarding service connection for bronchitis 
with bronchospasm (claimed as chronic obstructive pulmonary 
disease) as a result of gunshot wound to chest, the testimony 
indicates that prior to service the veteran had no problems 
with breathing. After he was shot, he began having breathing 
problems and had them at the time that he was discharged. 
(Transcript (T.) at pp. 13-14). He was treated by the VA, 
including inhalers and oxygen. (T. at p. 16). He also 
underwent testing at the VA recently. (T. at p. 17).

Mr. N, a friend of the veteran also testified.  In summary, 
Mr. N testified that he has known the veteran since the 
summer of 1931 and he observed the veteran's difficulties 
with breathing when he left the service. (T. at pp. 9, 15).  
Mr. N also recalled the veteran receiving treatment for 
breathing problems at a VA facility in 1945 or '46. (T. at p. 
15). Mr. N. stated that he and his wife and the veteran and 
his wife went to Colorado a few years back and the veteran 
had to go down to a lower altitude because he could not 
breathe at all.  The veteran's injuries from service have 
worsened over the years. (T. at p. 9).

Records show that the veteran received treatment in March 
2000 with a chief complaint of shortness of breath. The 
veteran reported his history of a gunshot wound to the chest 
and a concussion injury. He indicated that he is fine, but 
becomes short of breath with any sort of activity. He denied 
having a cough, fever, chills, or chest pain.  A chest x-ray 
was done and interpreted to show scarring, pleural-based, on 
the right with no acute disease.  Upon examination, 
auscultation of the lungs showed diffuse wheezes, rhonchi, 
and decreased breath sounds superiorly. Examination of the 
head, eyes, nose, and throat were unremarkable.  The neck was 
without jugular venous distention or thyromegaly.  After 
additional laboratory tests, an electrocardiogram, and blood 
gases, the final diagnosis was bronchitis with bronchospasm 
and chronic lung scarring, probably secondary to his war 
injury.

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorder.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).

The Board notes that the veteran did sustain a gunshot wound 
to the chest and had initial complaints of chest pain and 
difficulty breathing.  This fact is not in dispute. However, 
these complaints were voiced no more than a few weeks after 
his injury. Subsequent service examinations and treatment 
indicate that these complaints were resolved.  Notably, the 
veteran was considered physically fit for full duty in August 
1944 and returned to combat.  Service medical records, as a 
whole, are found to provide more evidence against this claim.

The Board further observes that the veteran's discharge 
resulted from his blast concussion, not his gunshot wound.  
VA C&P examinations ranging from shortly after discharge 
through the late 1960s are significant in that they are 
completely negative for any chest or breathing complaints.  
The personal hearings in 1965 and 1968 are likewise negative.  
It is not until 1967 that the veteran voiced any respiratory 
complaints, despite numerous VA examinations and ongoing 
treatment.

The one diagnosis that indicates a probable nexus between the 
veteran's war injury and his bronchitis with bronchospasm is 
not sufficient to overcome two decades of evidence that shows 
no pertinent complaints.  

With regard to the opinions of the veteran and other lay 
statements that his current condition is the result of 
service 60 years ago, the Board finds this opinions to be of 
very limited probative weight.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v.  Brown, 7 Vet. App. 429, 433 (1995).

The Board finds that this new diagnosis has little probative 
value in determining whether service connection should be 
granted.  The Board notes that the veteran was seen at L. 
Hospital on an emergent basis and the examiner had only the 
medical history, as provided by the veteran, to rely on.  In 
contrast, the October 1998 VA examiner had 50 years of 
objective medical evidence within his purview.  The VA 
examination itself appeared to be of greater depth in that 
the veteran's ability to breathe was examined under every day 
conditions, e.g., taking a walk around the hospital.  
Considering the lapse of over 20 years between the veteran's 
expiration of service and his initial respiratory complaints, 
and the more probative nature of the VA examination, which 
did not find a respiratory disorder, the Board finds that 
service connection for bronchitis with bronchospasm (claimed 
as chronic obstructive pulmonary disease) as a result of 
gunshot wound to chest has not been shown.  The medical 
evidence in this case is overwhelmingly against the claim.  
In such circumstances, the benefit of the doubt doctrine is 
not for application.

Increased Evaluation for Conversion Reaction with Back Pain

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities. 38 U.S.C.A. 1155 (West 2002); 38 C.F.R. Part 4 
(2005).  Separate rating codes identify the various 
disabilities. 38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records. 38 C.F.R. § 4.2, 4.41 (2005).

The veteran's condition has been evaluated under 38 C.F.R. § 
4.130, Diagnostic Code 9424 (Conversion disorder).  A mood 
disorder, indicated by the VA examiner in December 2004 to be 
the veteran's current problem, is evaluated under the same 
criteria.  38 C.F.R. § 4.130, Diagnostic Code 9435 ( Mood 
disorder).  

Under the current rating criteria, a 100 percent evaluation 
is provided where there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

A 70 percent evaluation is provided where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

A 50 percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: Flattened affect; circumstantial, 
circumlocutory, or stereo-type speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 30 percent evaluation is provided for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

In assessing the evidence of record, the Board has reviewed 
the veteran's Global Assessment of Functioning (GAF) scores.  
It is important to note that, as noted by the Court, a GAF 
score is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

A score of 21-30 is indicated when "Behavior is considerably 
influenced by delusions or hallucinations OR serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) OR inability to function in almost all areas 
(e.g., stays in bed all day; no job, home or friends)."  Id.  

A score of 31-40 is indicated when there is, "Some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) OR major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood."  Id.  

A score of 41-50 is assigned where there are, "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id.  A score of 51-60 is 
appropriate where there are, "Moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  

A score of 61-70 is indicated where there are, "Some mild 
symptoms (e.g., depressed mood and mild insomnia OR some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships."  Id.  

A score of 71-80 is appropriate when, "If symptoms are 
present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork)."  Id.

The veteran underwent a VA C&P psychiatric examination in 
September 1997.  The examiner reviewed the claims file and 
noted numerous C&P examination results dating back to April 
1965.  The veteran's current chief complaint was back pain.  
Review of the veteran's present illness disclosed that he had 
not been involved with treatment for mental health problems 
either on an outpatient or an inpatient basis.  He denied 
ever having problems with depression.  He reported that he 
gets along well with people and has a fairly well controlled 
temper.  He indicated that he experienced some nervousness 
and jumpiness that began several years ago some time after 
service, but denied that feelings of anxiety impacted on his 
work performance or his relationships with others. 

After a review of the veteran's military history, medical 
history and medications, and a brief personal history, the 
examiner conducted a mental status examination.  The mental 
status examination revealed that the veteran's immediate and 
remote memories were intact.  Recent memory was impaired in 
that he was unable to recall any of three words after a five-
minute delay; the veteran was, however, able to recall his 
dinner from the night before.  He was alert and oriented in 
all spheres. Speech was normal and thought process production 
was spontaneous.  Continuity of thought was goal oriented and 
relevant.  Thought content was negative for suicidal or 
homicidal ideation.  There were no delusions, hallucinations, 
or feelings of unreality.  The veteran's abstract thinking 
skills, as measured by similarities, were poor, e.g., he was 
unable to explain how an orange and a banana are alike.  His 
abstract thinking improved when presented with proverbs.  
Concentration, tested through serial sevens, was impaired; 
however, he was readily able to do multiplication (5 X 4) and 
percentages (10 percent of 150).  The veteran reported that 
he felt fine and the examiner determined the veteran's mood 
to be cheerful and his range of affect as appropriate. 
Judgment and insight were deemed good. 

The examiner found no diagnosis on Axis I and II, and no 
stressors were noted. GAF (Global Assessment of Functioning 
Scale) was 73.  As a whole, the Board must find that this 
examination, indicating mild symptoms, provide evidence 
against this claim.

The veteran underwent a VA C&P psychiatric examination in 
September 1998.  The examiner reviewed the claims file and 
noted the September 1997 C&P examination results.  The 
veteran's chief complaint was "my back, dizzy, it might be my 
medication."  The examiner incorporated the history of 
present illness from the September 1997 examination.

When asked about psychological or psychiatric problems, the 
veteran responded, "I really don't know that I have any 
psychological problems."  The veteran referred to numerous 
physical problems and reported that he became anxious "to a 
certain degree." He conceded, "everybody does."  He stated 
that his primary concern or worry was his physical health.  
He disclosed that he sometimes questions, "what good am I 
doing" when considering his deteriorating physical health.  
He expressed no suicidal or homicidal ideation.  He denied 
mood swings and indicated that he got along well with people.  
He also expressed concerns over his memory and disclosed 
forgetting names and numbers.  He reported no current 
psychiatric treatment (within the last 15 to 20 years), but 
reported that he underwent psychiatric treatment for many 
years at Phoenix VAMC. 

After a review of the veteran's medical history, medications, 
and an interim personal history, the examiner conducted the 
mental status examination.  The examination revealed good 
immediate and remote memory.  Recent memory, as measured by 
the ability to recall three words after a five-minute delay, 
yielded one error.  The veteran was oriented to all spheres.  
Speech was rapid.  The veteran's thought process production 
was spontaneous and abundant.  He was goal-oriented for the 
most part, but continuity of thought contained some rambling.  
Thought process revealed mild preoccupation with his physical 
condition and how the VA had treated him over the years.  
There were no delusions, ideas of reference, or feelings of 
unreality.  Abstract thinking was concrete and concentration 
was good.  The veteran reported that he felt fine and his 
mood appeared euthymic.  Range of affect was broad; judgment 
was good.  The veteran was alert, responsive, and 
cooperative. There were no diagnoses on Axis I to Axis III. 
Axis IV noted coping with chronic physical conditions. GAF 
was 73.  Again, the Board must find that this examination 
provides more negative evidence against this claim as the 
report indicates a very mild disorder. 

VA outpatient records from 1996 through 2004 reflect no 
diagnosis or treatment for conversion reaction or any other 
psychiatric disorder.

The veteran gave personal testimony concerning his conversion 
reaction disorder in October 1999.  The testimony indicates 
as follows:  The veteran feels constant pain from his waist 
down and legs.  He can hardly feel his feet.  He can hardly 
walk any distance at all.  On a scale from one to ten with 
ten being the worst pain, a good day is an eight. A bad day 
is an eight, sometimes a nine.  The veteran takes Tylenol 3 
for relief. (T. at p. 3).  He had back surgery and his back 
has gotten worse in the last year. (T. at p. 4).  The veteran 
has been working for the same employer for two years.  He 
works 40 hours per week in security. (T. at p. 8).  He sits 
in a comfortable chair all day. (T. at p. 4).  His position 
is Officer in Charge. (T. at p. 6). The veteran missed 
approximately three weeks from work.  He gets paid on an 
hourly basis. (T. at p. 5).

L. Hospital records from March 2000 show no diagnosis or 
treatment for conversion reaction or any other psychiatric 
disorder.

Another VA examination was held in December 2004.  A mood 
disorder was noted with a GAF of 60.  No psychiatric 
treatment was indicated within the last 15 to 20 years.  It 
was indicated that the veteran did not have a conversion 
disorder, but a mood disorder.  Nonservice related dementia 
was also indicated.  The Board must find that, as a whole, 
this report provides more evidence against this claim as it 
indicates the minimal nature of the service connected 
disorder and a nonservice-related disorder impacting of the 
veteran's ability to function (dementia). 

The Board notes initially that the veteran's service 
connected conversion reaction including back pain was first 
diagnosed as residuals of blast concussion, atmospheric head, 
and evaluated as 30 percent disabling effective June 1, 1947.  
The 30 percent rating has been continued since June 1947.  As 
such, the rating is protected by regulation because it has 
been in effect for over 20 years.  38 C.F.R.  § 3.951(b) 
(2005).

The objective evidence in this matter indicates that the 
veteran no longer suffers from a conversion reaction.  Recent 
VA psychiatric examinations demonstrated little objective 
signs of illness and dementia, a nonservice related disorder.  
The veteran does not meet the criteria for a 50 percent 
evaluation under Diagnostic Code 9424 because his affect was 
not flattened; it was broad or appropriate.  His speech was 
not circumstantial, circumlocutory, or stereotyped; it was 
normal or rapid.  There was no complaint of panic attacks or 
difficulty understanding complex commands.  Immediate and 
remote memory was not impaired, nor was his judgment and 
insight.  Abstract thinking was concrete and concentration 
was good on the most recent examination. The veteran had no 
disturbance of motivation or mood.  Finally, as the veteran 
reported, he got along well with people; no apparent 
difficulty in establishing and maintaining effective work and 
social relationships was noted.

The veteran does not meet the criteria for either a 70 
percent or the 100 percent evaluation.  Examination 
demonstrated that he was negative for such symptoms as 
suicidal ideation, obsessional rituals; illogical, obscure, 
or irrelevant speech, depression, spatial disorientation, 
neglect of personal appearance or hygiene, or difficulty in 
adapting to stressful circumstances.  He was negative for 
grossly inappropriate behavior, inability to perform 
activities of daily living, or disorientation to time or 
place.  The veteran does not show total occupational and 
social impairment or impairment to the degree that he has 
deficiencies in most areas or demonstrates reduced 
reliability and productivity.

Finally, as the Board noted in its prior decision, the Board 
must emphasize that it has no doubt about the veteran's good 
faith in bringing his claim.  In this regard, the Board notes 
that the medical records reflect a diagnosis of degenerative 
disc and degenerative joint disease of the lumbar spine, 
status post surgery with residuals, which no doubt cause the 
veteran pain.  However, the veteran is not service connected 
for disabilities such as these that began decades after 
service.  Post-service medical records, as a whole, are found 
to provide very negative evidence against this claim as they 
indicate that the veteran's current difficulties are not 
related to his service or a service-connected disability. 

The Board notes that the RO considered extraschedular rating 
and denied it on the basis that the evidence failed to show 
that the veteran's overall disability picture was so unusual 
and that he required frequent periods of hospitalizations 
beyond that contemplated by the schedular criteria. The 
veteran was informed of this in the February 2000 
supplemental statement of the case.

Although the RO expressly declined referral of this case to 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1), the 
Board would further note that the Court has not restricted 
the Board from confirming the RO's denial of an 
extraschedular rating on this basis.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); VAOPGCPREC 6-96.

The record does not demonstrate a basis for an extraschedular 
rating. In the case at hand, the veteran's conversion 
reaction with back pain disability has not required any 
hospitalization.  The veteran testified that he has missed 
three weeks of work due to his back symptoms; however, there 
is no medical evidence submitted that tends to show that the 
veteran's current employment is affected by the service-
connected conversion reaction with back pain disability or 
that he is limited in his employment due to service-connected 
disability.  Accordingly, the Board finds that the veteran 
has not met the criteria for an increased evaluation for 
conversion reaction with back pain in excess of 30 percent.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.  5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in October 
2004 and at other times.  Since these letters fully provided 
notice of elements (1), (2), and (3), see above, it is not 
necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson,  19 Vet. App. 103 
(2005).  In addition, by virtue of the rating decision on 
appeal, the statement of the case (SOC), the supplemental 
statements of the case (SSOC), the Board remand, and the 
decisions of the Court, he was provided with specific 
information as to why his claims were being denied, and of 
the evidence that was lacking.    

In November 2004, the veteran's attorney stated that the 
veteran had no further evidence to submit.  Additional 
outpatient treatment records were submitted in December 2004 
with a waiver of RO consideration, however, none of these 
records indicated a lung disorder related to service more 
than 60 years ago or that an increased evaluation for the 
conversion/mood disorder is warranted. 

Finally, with respect to element (4), the Board notes that 
the RO's letters, SOC, and SSOC generally informed the 
veteran that it was necessary to send any evidence in his 
possession to VA that supports his claims.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
this claim.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R.  § 20.1102 (2005); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notice provided to the veteran was not given prior to the 
first adjudication of the claims, the content of the notice 
finally provided to the veteran fully complied with the 
requirements of 38 U.S.C.A.   § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the case was 
readjudicated by the RO.  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices.  He was given 
ample time to respond.  For these reasons, to decide the 
appeal would not be prejudicial error to the claimant. 

The duty to assist is not unlimited in scope.  See Smith v. 
Derwinski, 2 Vet. App. 429, 431, 432 (1992).  In Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (citations omitted), 
the Court stated, in pertinent part:

[T]he "duty to assist" is not a license 
for a "fishing expedition" to determine 
if there might be some unspecified 
information which could possibly support 
a claim.  In connection with the search 
for documents, the duty is limited to 
specifically identified documents that by 
their description would be facially 
relevant and material to the claim.  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claim.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.      

The claims folder contains all available service medical 
records, VA medical records, and VA examination reports.  The 
veteran has not identified any other outstanding evidence to 
be obtained.  Accordingly, the Board finds that VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA.  See 38 U.S.C.A.  §§ 5102 and 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2005); Pelegrini II; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for bronchitis with bronchospasm (claimed 
as chronic obstructive pulmonary disease) as a result of 
gunshot wound to chest the claim is denied.

An increased evaluation in excess of 30 percent for 
conversion reaction with back pain is denied.


	                        
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


